COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00172-CV


CLOFER G. BLACK                                                  APPELLANT

                                      V.

WGH HERITAGE, INC. AND                                           APPELLEES
WESTCHESTER PRIME
MANAGEMENT, LLC D/B/A
WESTCHESTER PLAZA


                                   ----------

          FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 348-271136-14

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Clofer G. Black’s brief was originally due on August 17, 2015.

We granted multiple extensions, making Black’s brief due on January 15, 2016.

On that date, Black’s counsel of record filed a motion to withdraw as counsel,


      1
      See Tex. R. App. P. 47.4.
stating that he had lost all contact with Black for approximately seven months

and had been unable to communicate with Black “in any manner for this

extensive period of time.” We granted Black’s counsel’s motion to withdraw.

      On January 28, 2016, we notified Black that his appeal would be dismissed

for want of prosecution unless he or any party desiring to continue the appeal

filed with this court by February 8, 2016, a motion reasonably explaining the

failure to file a brief and the need for an extension.       See Tex. R. App. P.

38.8(a)(1), 42.3(b).   Black did not file a response; however, Appellees WGH

Heritage, Inc. and Westchester Prime Management, LLC d/b/a Westchester

Plaza filed a joint motion to dismiss the appeal based on Black’s failure to file his

brief for over six months.

      Accordingly, we grant Appellees’ motion and dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).


                                                    PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: March 3, 2016




                                         2